Citation Nr: 0418482	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  95-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued from Regional Offices of the 
Department of Veterans Affairs.  


REMAND

In September 1998, the veteran appeared before Jerome Gough, 
then a member of the Board.  In June 2004, the veteran was 
informed that the Board member who conducted that hearing was 
no longer employed at the Board and was advised that the law 
required that the Board member (now Veterans Law Judge) who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  See 38 U.S.C.A. § 7107(c).  
Thus, he was informed that he had a right to another hearing 
by a Veterans Law Judge.  The veteran responded that he did 
want a hearing before a Veterans Law Judge at the Regional 
Office.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO nearest his current residence 
in accordance with 38 C.F.R. § 20.704.  
If appropriate, jurisdiction of the 
claims folder should be transferred to 
the RO in the state where the veteran 
currently resides.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




